                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                            Plaintiff,

                   v.

    JOHN PEARL SMITH, II,                   Case No. 3:16-cr-00086-SLG-1

                            Defendant.


       ORDER REGARDING BEYOND A REASONABLE DOUBT STANDARD
                 DURING PENALTY PHASE “WEIGHING”

         Before the Court at Docket 701 is the government’s Motion in Limine to

Preclude Argument or Instruction that Beyond a Reasonable Doubt Standard

Applies to Penalty Phase Weighing. Defendant John Pearl Smith, II, responded in

opposition at Docket 792. The government replied at Docket 831.

         The government seeks an order precluding the defense “from arguing or

instructing the jury that the beyond a reasonable doubt standard applies to

weighing factors in any penalty phase proceeding.”1 The government relies on the

Ninth Circuit’s decision in United States v. Mitchell2 and the decisions of six other

circuits that have “rejected that argument that a jury must make its selection-phase

decision under [18 U.S.C.] § 3593(e) by applying a beyond a reasonable doubt



1
    Docket 701 at 2.
2
    502 F.3d 931, 993–94 (9th Cir. 2007).




           Case 3:16-cr-00086-SLG Document 920 Filed 07/29/20 Page 1 of 6
standard.”3 Mr. Smith acknowledges the holding in Mitchell but asserts that the

analysis in Mitchell and other decisions is flawed and that the decisions “have been

effectively abrogated by the Supreme Court’s more recent decision in Hurst v.

Florida.”4 Mr. Smith maintains that the jury should be instructed that it must find

beyond a reasonable doubt that aggravating factors outweigh mitigating factors

before it can impose the death sentence.5

          Pursuant to the Federal Death Penalty Act (FDPA), if a jury finds a defendant

guilty of a death-penalty eligible crime, the trial then proceeds to the penalty phase.

During the eligibility portion of the penalty phase, the jury considers three factors.6

If the jury finds each of the three factors have been proven beyond a reasonable

doubt, the defendant becomes eligible for the death penalty.7 In that event, the

trial then proceeds to the selection portion of the penalty phase. During the

selection phase, the government presents information in support of aggravating

factors and the defense may present information in support of mitigating factors.


3
    Docket 701 at 2 (citing United States v. Mitchell, 502 F.3d 931 (9th Cir. 2007)).
4
    Docket 792 at 2–4 (citing Hurst v. Florida, 136 S. Ct. 616 (2016)).
5
    Docket 792 at 5–6.
6
 The three factors are whether the defendant was at least 18 years old at the time of the
offense, whether the defendant had at least one of four enumerated mental states (referred to
as gateway or threshold intent factors), and whether at least one statutory aggravating factor
exists. See United States v. Mitchell, 502 F.3d 931, 973 (9th Cir. 2007) (citing 18 U.S.C.
§§ 3591(a), 3592(c)).
7
  Id.; 18 U.S.C. §§ 3591(a)(2), 3593(c); see also Ring v. Arizona, 536 U.S. 584, 609 (2002)
(extending Apprendi v. New Jersey, 530 U.S. 466 (2000) to capital sentencing and holding that
Sixth Amendment requires jury, not sentencing judge, to find any aggravating factor “necessary
for imposition of the death penalty”).

Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Beyond a Reasonable Doubt Standard During Penalty Phase Weighing
Page 2 of 6
           Case 3:16-cr-00086-SLG Document 920 Filed 07/29/20 Page 2 of 6
The government must prove aggravating factors to a unanimous jury beyond a

reasonable doubt, while the defense must prove any mitigating factors by a

preponderance of the information to at least one juror.8 After aggravators and

mitigators are found to exist, the jury

          shall consider whether all of the aggravating factor or factors found to
          exist sufficiently outweigh all the mitigating factor or factors found to
          exist to justify a sentence of death, or, in the absence of a mitigating
          factor, whether the aggravating factor or factors alone are sufficient to
          justify a sentence of death.9
It is this weighing process that is at the center of the instant motion.

          In United States v. Mitchell, the Ninth Circuit considered the unpreserved

question of “whether aggravators outweigh mitigators and the question whether

death is justified . . . [must] be proved beyond a reasonable doubt.”10 The Ninth

Circuit concluded that “the weighing step is an ‘equation’ that ‘merely channels a

jury’s discretion by providing it with criteria by which it may determine whether a

sentence of life or death is appropriate.’”11 The Ninth Circuit emphasized that the

defense had presented no persuasive argument as to “how a beyond-reasonable-

doubt standard could sensibly be superimposed upon this process, or why it must

be in order to comport with due process, or to make his death sentence reliable,




8
    18 U.S.C. § 3593(c), (d).
9
    18 U.S.C. § 3593(e).
10
     502 F.3d at 993.
11
     Id. (quoting Kansas v. Marsh, 548 U.S. 163, 177 (2006)).

Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Beyond a Reasonable Doubt Standard During Penalty Phase Weighing
Page 3 of 6
           Case 3:16-cr-00086-SLG Document 920 Filed 07/29/20 Page 3 of 6
or to comply with the Sixth Amendment.”12 Mitchell thus addressed the exact issue

raised by the government in its motion and rejected the applicability of the beyond-

-a-reasonable-doubt standard to the weighing process.

          Mr. Smith contends that in Hurst v. Florida,13 the Supreme Court effectively

abrogated Mitchell by treating the weighing determination as being covered by

Ring v. Arizona and Apprendi v. New Jersey and thus requiring that the weighing

determination be made beyond a reasonable doubt.14 In Hurst, the Supreme Court

held that Florida’s state death penalty scheme violated the Sixth Amendment

because it “required the judge alone to find the existence of an aggravating

circumstance” necessary for the imposition of a death sentence.15 As this Court

has previously observed, the FDPA differs from the Florida scheme because

federal law requires the jury to find all of the facts necessary to make a defendant

death-penalty eligible (the eligibility-phase findings).16 But the weighing provision

of the FDPA does not require any fact-finding:



12
  Id.; see also United States v. Williams, 18 F.Supp.3d 1065, 1077 (D. Haw. 2014) (concluding
that in Mitchell, the Ninth Circuit “unequivocally rejected the defendant’s argument that Apprendi
and its progeny required a jury to make its decision weighing the factors finding beyond a
reasonable doubt”).
13
     136 S. Ct. 616 (2016).
14
   Docket 792 at 4–5. In Apprendi v. New Jersey, the Supreme Court held that “any fact that
increases the penalty for a crime beyond the prescribed statutory maximum must be submitted
to a jury, and proved beyond a reasonable doubt.” 530 U.S. 466, 490 (2000). Ring v. Arizona
applied this holding to capital sentencing. 536 U.S. 584, 609 (2002).
15
     136 S. Ct. at 624.
16
     Docket 352 at 5.

Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Beyond a Reasonable Doubt Standard During Penalty Phase Weighing
Page 4 of 6
            Case 3:16-cr-00086-SLG Document 920 Filed 07/29/20 Page 4 of 6
          What § 3593(e) requires is a determination of the sentence itself . . . .
          [The jury] only needed to decide, pursuant to the weighing of factors
          described in the statute, that such a sentence was “just[].” And in
          making that moral judgment, the jury did not need to be instructed as
          it if were making a finding of fact.17
Because no fact finding occurs during the weighing process, Hurst is inapplicable.

          Moreover, post-Hurst the Ninth Circuit has considered whether the weighing

process in a state death penalty scheme requires proof beyond a reasonable

doubt. In Ybarra v. Filson, the defendant was convicted and sentenced pursuant

to     Nevada’s        death   penalty    scheme,      which    required     that   “each    juror

must . . . individually determine that mitigating circumstances, if any exist, do not

outweigh the aggravating circumstances.”18                 The defendant there raised an

argument similar to Mr. Smith’s:             That Hurst transformed Nevada’s weighing

determination into an element that had to be found beyond a reasonable doubt.19

In dicta, the Ninth Circuit stated that it was

          highly skeptical of this argument. In our view, the weighing
          determination is more akin to a sentence enhancement than to an
          element of the capital offense. As such, it is not clear that the Nevada
          sentencing scheme runs afoul of Hurst. And even more
          fundamentally, it is not clear that Hurst actually establishes a new rule
          of constitutional law at all. Instead, it may be nothing more than a
          direct application of Ring.20



17
   United States v. Gabrion, 719 F.3d 511, 533 (6th Cir. 2013) (emphasis and second alteration
in original) (citation omitted) (quoting 18 U.S.C. §§ 3591(a), 3593(e)).
18
     869 F.3d 1016, 1030 (9th Cir. 2017) (quoting Servin v. State, 32 P.3d 1277, 1285 (2001)).
19
     Id. at 1030.
20
     Id. at 1030–31.

Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Beyond a Reasonable Doubt Standard During Penalty Phase Weighing
Page 5 of 6
            Case 3:16-cr-00086-SLG Document 920 Filed 07/29/20 Page 5 of 6
      In light of the continued validity of Mitchell and the Ninth Circuit’s post-Hurst

guidance, the Court concludes that the FDPA’s weighing process does not require

application of the beyond-a-reasonable-doubt standard. Accordingly, the motion

at Docket 701 is GRANTED.


      DATED this 29th day of July, 2020, at Anchorage, Alaska.

                                              /s/ Sharon L. Gleason
                                              UNITED STATES DISTRICT JUDGE




Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Beyond a Reasonable Doubt Standard During Penalty Phase Weighing
Page 6 of 6
        Case 3:16-cr-00086-SLG Document 920 Filed 07/29/20 Page 6 of 6
